Title: To Benjamin Franklin from John Waring, 4 January 1760
From: Waring, John
To: Franklin, Benjamin


          
            Sir
            Russel Street Jan. 4: 1760
          
          This is to inform You that the associates of the Late Dr. Bray unanimously chose You a Member of their Society. The Prospect of Your kind Assistance induced them to accept of the proposal mentioned in their Advertisment, and to resolve upon opening three Schools for Negroes with all convenient Speed: They adjourned to Thursday 17th. Instant with a View to ask Your Advice and Assistance in the establishment of these Schools, and hope to have the pleasure of meeting You on that Day at 10 oClock at Mr. Birds Bookseller in Ave Mary Lane near St. Pauls: to go upon Business at 11. precisely. I am Sir Your most obedient humble Servant
          
            Jn. Waring
          
         
          Addressed: To / Benj Franklin Esq,/in Craven Street/near/Charing Cross.
          Endorsed: Mr Waring Jan 4. 60. recd Jan 5.
        